IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES JACKSON, )
)
Plaintiff, ) Civil Action No. 17-1237
) Magistrate Judge Maureen P. Kelly
V- )
)
ERIC T. ARMEL, DEBRA A. ) Re: ECF No. 47
HAWKINBERRY, WILIAM TIFT, STEVEN )
GATES, LEROY STALEY, FRANK )
SALVAY, JAY LANE, )
)
Defendants. )
ORDER OF COURT

Pending before the Court is Plaintiff’s “Motion for Permission to Appeal,” seeking
certification for an interlocutory appeal of this Court’s orders related to discovery, an extension
of time Within Which to file an amended complaint, and the denial of appointment of counsel to
represent Plaintiff in his prosecution of this civil suit. ECF No. 47. Interlocutory orders are
not generally appealable except as provided for under 28 U.S.C. § 1292.

The decision to certify an interlocutory order for appeal under § l292(b) “rests Within the

sound discretion of the trial court.” L.R. v. Manheim Twp. Sch. Dist., 540 F. Supp. 2d 603, 608

 

(E.D. Pa. 2008) (quoting Douris v. Schweiker, 229 F. Supp. 2d 391, 408 (E.D. Pa. 2002)). “The
burden is on the party seeking certification to demonstrate that ‘exceptional circumstances justify
a departure from the basic policy against piecemeal litigation and of postponing appellate review
until after the entry of a final judgment.”’-l@

Under § 1292(b), a district court may certify an interlocutory order for immediate appeal

if it l) “involves a controlling question of law,” 2) there is “substantial ground for difference of

opinion” as to the question of law, and 3) “an immediate appeal from the order may materially
advance the ultimate termination of the litigation.” 28 U.S.C. § l292(b). The statutory factors,
however, are merely a guide for the Court’s discretion. w L.R. v. Manheim Twp. Sch. Dist.,
540 F. Supp. 2d at 608, quoting Bachowski v. Useg[, 545 F.2d 363, 368 (3d Cir.l976) (“The
certification procedure is not mandatory; indeed, permission to appeal is wholly within the

discretion of the courts, even if the criteria are present.”); Arista Records, Inc. v. F lea World,

 

L, No. 03-2670, 2006 WL 2882990, at *l (D.N.J. Oct. 10, 2006) (citing Bachowski).

In this instance, none of the complained of Orders meet the statutory basis for the
exercise of this Court’s discretion to certify an interlocutory appeal. Plaintiff complains that he
is in need of discovery to aid in the drafting of an Amended Complaint to properly allege the
involvement of Defendants Salvay and Lane in the violation of his constitutional rights. As
indicated in this Court’s Order denying leave to conduct discovery dated October 19, 2018, the
l\/lemorandum Order granting Defendants’ Motion to Dismiss explains the deficiencies as to
Plaintiff’s claims against each of these Defendants, and the nature of the factual averments
necessary to withstand a l\/lotion to Dismiss. § ECF No. 33. ln particular, the Complaint seeks
to impose liability on Defendant Salvay and Lane for the handling of grievances after an inmate
assault. ECF No. 8, 8-7, 8-8. Such allegations are insufficient to state a claim upon which relief
may be granted. Rode v. Dellarciprete, 845 F.2d 1195, 1208 (3d Cir. 1988) (allegations of
personal knowledge as a result of grievances are simply insufficient to show
supervising/reviewing officer had actual knowledge of danger or acquiesced to it). Instead, as to
Defendants Salvay and Lane, Plaintiff must allege facts leading to the conclusion that each was
aware of the specific danger facing Plaintiff before the alleged assault occurred in order to

sustain a claim of deliberate indifference to a known risk. Brown v. Delaware Countv Prison

Board of lnspectors, _ F. App’x _, 2018 WL 3323349 *2 (3d Cir. July 6, 2018). Such facts,
if they exist, are in Plaintiffs possession without the aid of discovery (i.e., when and how did he
alert each of these Defendants of the danger posed by his assailants).

Plaintiff has been granted two extensions of time to _re-plead his claims against all
Defendants and his amended complaint is due on December 7, 2018. _Sg, ECF Nos. 35, 48.
With regard to Plaintiff’s request for appointment of counsel, as set forth in the Memorandum
Orders dated January 2, 2018, and July 31, 2018, Plaintiff has not yet established the necessary
basis for the exercise of this Court’s discretion to appoint. ECF Nos. 15, 32.

Accordingly, for each of the reasons set forth herein, Plaintiff’ s pending motion seeking
certification of an interlocutory appeal of the cited orders simply does not present an issue
involving a controlling area of law for which there is a substantial difference of opinion and the
extraordinary relief requested is unwarranted An appropriate Order follows:

oRDER'

AND NOW, this 8th day of November 2018, for the reasons stated in this Memorandum
Order, IT IS HEREBY ORDERED that Plaintiff’s Motion for Permission to Appeal, ECF No.
47, is DENIED.

BY THE COURT:

MAUREEN N§EL/IZY \
UNITED sTATEs MAGISTRATE UDGE

cc: All counsel of record via CM/ECF

Charles Jackson

KY-5 5 35

SCI Somerset

1600 Walters Mill Road
Somerset, PA 15510

